Quinn, Chief Judge
(concurring in the result):
Since the charge was referred to a special court-martial for trial, the maximum punishment is limited to that authorized for special court-martial by Article 19, Uniform Code of Military Justice, 10 USC § 819, not that specified for the offense in the Table of Maximum Punishments, Manual for Courts-Martial, United States, 1969, paragraph 127c, section A. Consequently, it is inappropriate to justify a conclusion that the punishment imposed upon the accused was lenient by comparison with the punishment prescribed by the Table of Maximum Punishments rather than the jurisdictional limits of punishment for a special court-martial. United States v Green, 11 USCMA 478, 29 CMR 294; United States v Larsen, 11 USCMA 555, 29 CMR 371.
So far as the issue as to missing movement is concerned, it is clear from the record that the allegations in the specification were not intended to allege, and are actually insufficient to allege, missing movement as a separate offense. Of course, if missing movement had been alleged as a separate offense, the specification would have been duplicitous, but the error in pleading would not justify reversal if the accused had not moved for appropriate relief or there was no apparent prejudice by reason of the joinder of two offenses in a single specification. United States v Calhoun, 5 USCMA 428, 18 CMR 52; cf. United States v Paulk, 13 USCMA 456, 32 CMR 456. It is apparent that the references to missing movement were intended to constitute aggravating matter. Special harm resulting from an act of misconduct may properly be considered in assessment of the sentence. For example, if, without justification or excuse, Mary slapped John in the face, her act would constitute a simple battery for which she might appropriately be placed on probation; however, if the tip of one of her fingers had bruised John’s eye causing an infection resulting in loss of the eye, the consequence of her battery would reasonably justify more severe punishment than probation. I do not, therefore, agree with the implication in the principal opinion *178that in a prosecution for unauthorized absence it is improper for the Government to present evidence to the effect that the unauthorized absence resulted in missing the movement of a ship so that the vessel was without full complement of personnel.
Matter in aggravation of an offense is not an element of the offense and, therefore, is not normally set out in the specification. See Manual for Courts-Martial, supra, paragraph 28. In certain cases, the maximum penalty for the offense may depend upon proof of a particular act of aggravation; then the fact of aggravation must be pleaded and proved. Typical of this class are desertion terminated by apprehension and larceny of property in a specified amount. Unauthorized absence, however, carries a single penalty, that is, the maximum is the same whatever the circumstances of aggravation. Consequently, while I disagree with my brothers as to the admissibility of evidence of aggravation in the form of proof that the unauthorized absence resulted in the accused’s missing the movement of his ship, I agree with them that the aggravating matter should not be alleged in the specification. With these reservations, I concur in the result reached in the principal opinion.